OFFICIAL NOTICE FROMCOURTOF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            OFFICIAL BUSINESS ^ i^sssgjm* ««km "n 27 "mi 5
BRENT, JASON EARL Tr. Ct.-No. lfj2SWHSSiriEDFROM^fi98f,^bl
On this day, the application forcl 1.07 Writ of Habeas Corpus has been received
and presented to the Court.      ""
                                                                   Abel Acosta, Clerk

                            JASON EARL BRENT
                            COFFIELD UNIT - TDC # 1845998
                            2661 FM 2054
                                                                                    w
                            TENNESSEE COLONY, TX 75884                    U I K